DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 7, 9, 11, 16, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 6, 12, and 13 of U.S. Patent No. 11,445,541 (herein called “the ’541 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’541 Patent.
Regarding claim 1 of the present application, claim 1 of the ’541 Patent discloses a method of operating a first wireless base station comprising: 
receiving, by the first wireless base station, a transmission power down command from a resource management system (see 61:4-6); 
in response to receiving said transmission power down command (see 61:7-8), communicating, by the first wireless base station, a first message to a first wireless device connected to the first wireless base station, said first message indicating that the first wireless device is responsible for managing an uplink resource grant schedule for the first wireless device (see 6:16-22); and 
ceasing, by the first wireless base station, management of the uplink grant schedule for the first wireless device (see 61:12-14).
That is, claim 1 of the ’541 Patent contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’541 Patent in that it omits one or more elements of claim 1 of the ’541 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 11 of the present application, claim 12 of the ’541 Patent discloses a wireless communications system comprising: 
a first wireless base station, said first wireless base station including (see 63:4-5): 
a memory (see 63:6); and 
a processor, said processor controlling the first wireless base station to perform the following operations (see 63:7-8): 
receive a transmission power down command from a resource management system (see 63:14-17); 
in response to receiving said transmission power down command (see 63:18-19), communicate a first message to a first wireless device connected to the first wireless base station, said first message indicating that the first wireless device is responsible for managing an uplink resource grant schedule for the first wireless device (see 63:28-35); and 
cease management of the uplink grant schedule for the first wireless device (see 63:23-25).
That is, claim 12 of the ’541 Patent contains every element and thus anticipates claim 11 of the present application.  Claim 11 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 11 of the present application is a broader version of claim 12 of the ’541 Patent in that it omits one or more elements of claim 12 of the ’541 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 20 of the present application, claim 12 of the ’541 Patent discloses a non-transitory computer readable medium including a first set of computer executable instructions which when executed by a processor of a first wireless base station cause the first wireless base station to perform the steps of (see 63:4-9): 
receiving a transmission power down command from a resource management system (see 63:14-17); 
in response to receiving said transmission power down command (see 63:18-19), communicating a first message to a first wireless device connected to the first wireless base station, said first message indicating that the first wireless device is responsible for managing an uplink resource grant schedule for the first wireless device (see 63:28-35); and 
ceasing management of the uplink grant schedule for the first wireless device (see 63:23-25).
That is, claim 12 of the ’541 Patent contains every element and thus anticipates claim 20 of the present application.  Claim 20 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 20 of the present application is a broader version of claim 12 of the ’541 Patent in that it omits one or more elements of claim 12 of the ’541 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 6 of the present application, claim 2 of the ’541 Patent discloses the claim limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 7 of the present application, claim 5 of the ’541 Patent discloses the claim limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 9 of the present application, claim 6 of the ’541 Patent discloses the claim limitations and is thus similarly rejected under obviousness-type double patenting.  

Regarding claim 16 of the present application, claim 13 of the ’541 Patent discloses the claim limitations and is thus similarly rejected under obviousness-type double patenting.  



Allowable Subject Matter
Claims 2-5, 8, 10, 12-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bandyopadhyay et al (US 2021/0368349) discloses a method for determining spectrum availability and allocating spectrum in a spectrum controlled network.
Khawer et al (US 2021/0360418) discloses a CBRS system which provides a data collection for environmental sensing capability.
Yang et al (US 2021/0235484) discloses a method for activation and deactivation of resources across multiple carriers.  
Sheriff et al (US 2021/0084658) discloses a method for reducing interference in CBRS networks.  
Zhao et al (US 2020/0343984) discloses a method for adjusting spectrum utilization behavior in CBRS networks to minimize interference.  
Chang et al (US 2020/0329521) discloses a system which includes different downlink and uplink coverages.  
Hannan et al (US 2020/0053669) discloses a method for determining transmission power levels. 
Yang et al (US 2013/0265981) discloses a system in which a low-power RRH has a larger uplink coverage than downlink coverage.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 16, 2022